DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-5, drawn to an apparatus for hot-press bending.
Group 2, claims 6-10, drawn to a method for forming a ring shell.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because the groups do not share the same or corresponding technical feature. Group 1 has a special technical feature of  a die with different controlled temperature zones comprises a first die and a second die; the convex part of the first die is arranged opposite to the concave part of the second die; the convex part of the first die is provided with a plurality of first cooling channels and a plurality of first heating devices, and both the first cooling channels and the first heating devices are used to adjust the temperature of 
During a telephone conversation with George Likourezos on March 18, 2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, there is insufficient antecedent basis for “the convex part (of the first die),” “the concave part (of the second die),” “the anode (of the power supply)” and  “the cathode (of the power supply).”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (hereafter “Ishizuka 710”)(US 2017/0266710) in view of Loesch (US 2013/0205863).
Ishizuka 710’ discloses an apparatus, comprising:
a sealed pipe assembly (14, 44, 44), a die  (13) with different controlled temperature zones, a first electrode (17), a second electrode (18), a power supply (51) and a compressed gas source device (40, 60);
wherein the die (13) with different controlled temperature zones comprises a first die (11) and a second die (12); the convex part (unlabeled parts on either side of recess 16) of the first die (11) is arranged opposite to the concave part (24) of the second die; the convex part of the first die is provided with a plurality of first cooling channels (19); the concave part (24) of the second die (12) is provided with a plurality of second cooling channels (25)
the sealed pipe assembly comprises a pipe (14), a first head (44 on the left side) and a second head (44 on the right side); the pipe of the sealed pipe assembly is arranged between the convex part of the first die and the concave part of the second die, as seen in at least Figure 5;
the first electrode (17) is arranged at one end of the pipe, and the second electrode (18) is arranged at the other end of the pipe; the first electrode (17) is connected with the anode of the power supply (51), and the second electrode (18) is connected with the cathode of the power supply (51); the first electrode (17) and the second electrode (18) are powered to electrify the sealed pipe assembly to heat it, so as to heat the sealed pipe assembly to a preset forming temperature [paragraph 0038]; and
the compressed gas source device (60) is connected with the first head (44) or the second head (44), and the compressed gas source device is used to charge a compressed gas to the sealed pipe assembly [at least paragraph 0046 and as seen in at least Figure 1].
structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 U SPQ 458, 459 (CCPA 1963).
Furthermore, it is noted that the claim limitation that recites “the first head and the second head are welded at the two ends of the pipe respectively” – is considered to be a product-by-process limitation and is not given patentably weight in this apparatus claim.
Ishizuka 710’ discloses a heater (50). Ishizuka 710’ discloses substantially as claimed except for the convex part of the first die is provided with a plurality of first heating devices and the concave part of the second die is provided with a plurality of second cooling channels and a plurality of second heating devices. Loesch is relied upon to teach a forming tool with upper and lower dies having fluid conduits (9) that can have some conduits with a cooling medium and other conduits with a heating fluid [paragraphs 0029-0030]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Ishizuka’s die with both heating and cooling channels because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka 710’ in view of Loesch and Ishizuka et al. (hereafter “Ishizuka 458’)(US 2018/0361458).
Ishizuka 710’ discloses wherein the compressed gas source device (40), (60) specifically comprises: a compressed gas source (60) and a gas pressure controller (70), wherein the gas pressure controller (70) is respectively connected with the compressed gas source and the sealed pipe assembly (14, 44, 44), as seen in at least Figure 1, and the gas pressure controller is used to control the gas pressure in the sealed pipe assembly and the compressed gas is air [paragraph 0047]. The combination of Ishizuka 710’ and Loesch discloses substantially as claimed except for wherein the gas pressure in the sealed pipe assembly is 0.1-10 MPa. Ishizuka 458’ is relied upon to teach wherein the gas pressure in the sealed pipe assembly is preferably 10 MPa [paragraph 0043]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Ishizuka 710’s gas pressure at the claimed pressure because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/TERESA M EKIERT/Primary Examiner, Art Unit 3725